Case 1:20-cv-00238-DLB Document 1-3 Filed 01/27/20 Page 1 of 4

EXHIBIT 3
Case 1:20-cv-00238-DLB Document 1-3 Filed 01/27/20 Page 2 of 4

Baltimore Coun
IN THE CIRCUIT COURT FOR —_— Ra

CIVIL - NON-DOMESTIC CASE INF ORMATION REPORT.
. DIRECTIONS

Plaintiff: This Information Report must be completed and attached to the complaint filed with the
Clerk of Court unless your case is exempted from the requirement by the Chief Judge of the Court of
Appeals pursuant to Rule 2-111 (a).
Defendant: You must file an Information Report as required by Rule 2-323(h).

THIS INFORMATION REPORT CANNOT BE ACCEPTED AS A PLEADING
FORM FILED BY: PLAINTIFF OIDEFENDANT CASE NUMBER '

led to inser)

CASE NAME: Lammy Kay Sanders ys, AMF Bowling Centers, Inc.
Planta ~  efendant

PARTY'S NAME: Tammy Kay Sanders PHONE:

PARTY'S ADDRESS: 810 N, Pine Ridge Court

PARTY'S E-MAIL: Bel Air, Maryland 21014

If represented by an attorney: ;

PARTY'S ATTORNEY'S NAME: Vadim A. Mzhen PHONE: 410-654-3600
PARTY'S ATTORNEY'S ADDRESS Park Center Court, Suite 220, Owings Mills, MD 21117
PARTY'S ATTORNEY'S E-MAIL: vamzhen@comcast.net

JURY DEMAND? Byes ONo

LATED CASE PENDING? Dyes No If yes, Case #s), if known:
ANTICIPATED LENGTH OF TRIAL?: ____hours _3_ days
PLEADING TYPE

New Case: Original OC Administrative Appeal O Appeal
Existing Case: 0 Post-Judgment O Amendment

Uf filing in an existing case, skip Case Category/ Subcategory section - go to Relief section.

 

 

 

 

 

 

 

 

 

 

 

IF NEW CASE; CASE CATEGORY/SUBCATEGORY (Check one box.)
TORTS Go Government PUBLIC LAW ey Constructive Trust
urance Attomey Grievance Contempt

E Asseul nd Bary excial 8 Product Liability (ChBond Forfeiture Remission J Deposition Notice
(5) Conspiracy PROPERTY © Civil Rights O Dist Ct Mtn Appeal
A Grncncin 0 Aves Dessession Es ecmaty nit Code/Ord G) Financial

: reach 0 e on Law Grand Jury/Petit J
© Defamation Detinue CEminent Domain/Condemn. 0 Miscellaneous wy

oO False Acrest/Imprisonment Distress/Distrain

CC-DCM-002 (Rev. 04/2017)

1 (0 Environment (J Perpetuate Testimony/Evidence
OFrand Ejectment i ai
OFrand  t-DOBof  OFiscibleEnty/Detainer (Eror Coram Mobis 1) Bros, of Decuments Pa:
Youngest Pir C1 Foreclosure Habeas Corpus eCOyVerSIp
: ‘ DO Mandamus Sentence Transfer
C1 Loss of Consorthum OJ Commercial Opn i Set Aside Deed
(1) Malicious Prosecution © Residential sone ghis Special Adm. - Atty
© Malpractice-Medical Cl Currency or Vehicle Public Info. Act Records () Subpoena Issue/Quash
0 Malpractice-Professional ©) Deed of Trust Oo Quarantine/solation © Trust Established
6 Misrepresentation ClLand Installments OJ) Writ of Certioran O Trustee Substitution/Removal
© Motor Tort C1 Lieo EMPLOYMENT (1) Witness Appearance-Compel
Negligence Cj Mortgage PEACE ORDER
CJ Nuisance ORight of Redemption OADA | O) Peace Order
(3 Premises Liability (0 Statement Condo O Conspiracy ROUITY
O) Product Liability O Forfeiture of Property/ OEBO/HR O dedi jad
Specific Performance Personal Jtem OFLSA 4 jaratory Judgment
oxic Tort Fraudulent Conveyance O FMLA Equitable Relie
Trespass od JLandlord-Tenant 0 Workers' Compensation 0 Injunctive Relief
Wrongful Death (J Lis Pendens og 0) Mandamus
ue D Wrongful Termination
CONTRACT G Mechanic's Lien OTHER
Breach C)Partition/Sale in Liev PROCEEDINGS O Friendly Suit
OB Busipess md Gommercial By Geiger © Assumption of Jurisdiction Q Grantor in Possession
essed Judgment” Fy Réhim of Seized Property Atthorized Sale © Maryland Insurance Administration
Contd) C Right of Redemption 0 Attorney Appointment O Miscellaneous
0 me ) Tenant Holding Over (Body Attachment Issuance 1 Specific Transaction
OFrand C) Commission Issuance Structured Settlements
Page | of 3

 
Case 1:20-cv-00238-DLB Document 1-3 Filed 01/27/20 Page 3 of 4

od

 

 

L IF NEW OR EXISTING CASE: RELIEF (Check All that Apply) |

CO) Abatement O Barings Withholding © Judgment-Interest O Retum of Property

©} Administrative Action OEnroliment OJudgment-Summary  O Sale of Property

© Appointment of Receiver O Expungement Liability O Specific Performance

© Arbitration & Findings of Fact O Oral Examination O Writ-Exror Coram Nobis

aq Asset Determin ae Smclonn D order c Writ Executor
Attachment b ent junction Ownership o rit ish Prope

O Cease & Desist Order 0 judement-Affidavit O Partition a el a 0 Wnit-Gamish Wones

© Condemn Bldg Ci Judgment-Attomey FeesQ Peace Order © Writ-Habeas Corpus

©) Contempt Ci judgment-Confessed Possession A Writ-Mandamus

Court Costs/Fees O Judgment-Consent C production of Records Writ-Possession

Damages-Compensatory © Judgment-Declaratory CO) Quarantine/Isolation Order

© Damages-Punitive OJudgment-Default O Reinstatement of Employment

Tf you indicated Liability above, mark one of the following. This information is not an admission and
may not be used for any purpose other than Track Assignment,

(ClLiability is conceded. {Liability is not conceded, but is not seriously in dispute. DLiability is seriously in dispute.

 

MONETARY DAMAGES (Mo not include Attorney's Fees, Interest, or Court Costs)

CG Under $10,000 €3$10,000 - $30,000 © $30,000 - $100,000 Over $100,000

Medical Bills $_7.712.59* Wage Loss $_3.153.75 Cl Property Damages $
ALTERNATIVE DISPUTE RESOLUTION INFORMATION

 

 

 

Is this case appropriate for referral to an ADR process under Md. Rule 17-1017 (Check al) that apply)

 

 

A. Mediation ‘ OYes ONo” - C, Settlement Conference MyYes ONo
B. Arbitration Dyes ONo D. Neutral Evaluation Oyes ONo
SPECIAL REQUIREMENTS

 

 

O if a Spoken Language Interpreter is needed, check here and attach form CC-DC-041
If you require an accommodation for a disability under the Americans with Disabilities Act check
bere and attach form CC-DC-049 ss
~ ESTIMATED LENGTH OF TRIAL
With the exception of Baltimore ‘County and Baltimore City, please fill in the estimated LENGTH OF

 

 

 

TRIAL. (Case will be tracked accordingly)
0 1/2 day of trial or Jess © 3 days of trial time
C1 1 day of trial time D More than 3 days of trial time
CO 2 days of trial time

 

 

 

BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM

For all jurisdictions, if Business and Technology track designation under Md. Rule 16-308 is requested,
attach a duplicate copy of complaint and check one of the tracks below.

 

© Expedited- Trial within 7 months of CO) Standard - Trial within 18 months of
Defendant's response Defendant's response

 

EMERGENCY RELIEF REQUESTED

 

 

CC-DCM-002 (Rev. 04/2017) Page 2 of 3
Case 1:20-cv-00238-DLB Document 1-3 Filed 01/27/20 Page 4 of 4

 

COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
MANAGEMENT PROGRAM (ASTAR)

 

FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
Ma. Rule 16-302, attach a duplicate copy of complaint and check whether assignment to an ASTAR is requested,

D Expedited - Trial within 7 months of J Standard Trial within 18 months of
Defendant's response Defendant's response

 

 

 

IF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CITY, OR BALTIMORE COUNTY,
PLEASE FILL OUT THE APPR OPRIATE BOX BELOW.

 

 

 

 

CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 

(Expedited Trial 60 to 120 days from notice. Non-jury matters.
©) Civil-Sbort Trial 210 days from first answer,

(1) Civil-Standard Trial 360 days from first answer.

11 Costom Scheduling order entered by individual judge.

[J Asbestos Special scheduling order.

(1 Lead Paint Fill in: Birth Date of youngest plaintiff

(1) Tax Sale Foreclosures Special scheduling order.

O Mortgage Foreclosures No scheduling order.

 

CIRCUIT COURT FOR BALTIMORE COUNTY

 

Expedited Attachment Before Judgment, Declaratory Judgment (Simple),
(Trial Date-90 days) Administrative Appeals, District Court Appeals and Jury Tria) Prayers,
Guardianship, Injunction, Mandamus.

Standard Condemnation, Confessed Judgments (Vacated), Contract, Employment
(Trial Date-240 days) Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,

Other Personal Injury, Workers’ Compensation Cases.

((] Extended Standard Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
(Trial Date-345 days) Personal Injury Cases (medical expenses and wage loss of $100,000, expert
and out-of-state witnesses (parties), and trial of five or more days), State

Insolvency.
Complex Class Actions, Designated Toxic Tort, Major Construction Contrag{s, Major
(Trial Date-450 days) Product Liabilities, Other Complex Cases. a od

 

 

 

g\ 2/3 die  MAa—

Signature of Counsel] arty

 

 

 

9 Perk cen ee Suis 2 Vadim A. Mzhen
Owings Mills MD 21417 Printed Name
: City State ~ Zap Code

CC-DCM-002 (Rev. 04/2017) Page 3 of 3
